 

 

Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

Amendment 3

 

Amendment 3 to the STOCK PURCHASE AGREEMENT by and among TEO FOODS, INC., a
Nevada corporation (“Buyer”), NERYS USA INC., a Nevada corporation, each of the
Persons set forth on Schedule A thereto (“Sellers”), and COMERCIAL TARGA, S.A.
de C.V., a Mexican corporation (the “Company”).

RECITALS

 

WHEREAS, Sellers, Buyer and Company desire to amend certain terms of that
certain Stock Purchase Agreement between the parties that was effective on July
30, 2018, as amended November 9, 2018 and January 31, 2019.; and

                NOW, THEREFORE, in consideration of the premises and mutual
covenants contained in this Agreement and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree to amend the Agreement as
follows:

 

1.Section 2.2 (d) shall be terminated and fail as of the date of this amendment.
No additional consideration shall be payable related to the future performance
of the Company.

2.Sellers shall assume a $360,824 debt due to Comercializadora Nery's LLC from
the Company and the Company shall apply a credit of the same amount to the debt
due to the Company from the Sellers.

3.Sellers shall assign all notes outstanding from Purchaser to the Company and
the Company shall credit same amount to the debt due to the Company from the
Sellers.

 

FURTHER, the buyer agrees to waive any claims against Sellers for
representations or omissions to the Purchaser regarding the business prospects
and financial status of the Company.

IN WITNESS WHEREOF, the Parties hereto have executed this amendment to the
Agreement on May 6, 2019.

  BUYER:       TEO FOODS, INC., a Nevada corporation           By: /s/Jeffrey
Mackay                                      5/21/19     Jeffrey H. Mackay    
President           SELLERS:       NERYS USA Inc., a Nevada Corporation        
      By:  /s/ John Cathcart     John Cathcart     President           Sandro
Piancone, an individual               By: /s/ Sandro Piancone     Sandro
Piancone           THE COMPANY:       COMERCIAL TARGA, S.A. de C.V., a Mexican
corporation           By: /s/ Sandro Piancone     Sandro Piancone  

 

 

Authorized Signatory          

 

